Title: Horatio G. Spafford to Thomas Jefferson, 12 April 1817
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Respected Friend—
            Albany,
4 Mo. 12, 1817.
          
          I enclose, herewith; a Small Novel, of which I ask thy acceptance. It is the first thing of the kind that I have written, & I do not wish to be known as the writer. If it do but amuse  thee, I shall be glad, & should gladly learn that the composition is approved. I hope thou wilt find time to read it, & that many years of health & enjoyment may be indulged to thee by that  dread Being who guides events. Very respectfully, thy friend,
          H. G. Spafford.
        